Title: 17th.
From: Adams, John Quincy
To: 


       I have continued reading in Sullivan’s lectures. The book is entertaining, and the author so far as he goes appears to be master of his subject. In general he is perspicuous and intelligible, but the Treatise is rather historical than professional: it was a posthumous work, and therefore probably much more imperfect, than it would have been, had the author himself given it to the public. The style is rather harsh and inharmonious, and there are many inaccuracies even of grammar, which are probably nothing more than errors of an uncorrected press. Townsend and I pass’d the evening in the office till about 8, after which I went in and play’d with Mr. Parsons at back-gammon about an hour.
      